


110 HR 6925 IH: To amend title 10, United States Code, to require that

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6925
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Ms. Herseth Sandlin
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require that
		  each member of the Armed Forces receive employment assistance, job training
		  assistance, and other transitional services provided by the Secretary of Labor
		  before that member separates from active duty service.
	
	
		1.Requirement that each member
			 of the Armed Forces receive employment assistance, job training assistance, and
			 other transitional services provided by the Secretary of Labor
			(a)RequirementSubsection (a)(1) of section 1144 of title
			 10, United States Code, is amended by striking Such services shall be
			 provided to a member and inserting Where such services are
			 available on a routine basis, the Secretary concerned shall require each member
			 to receive such services.
			(b)Conforming
			 amendmentSuch section is further amended by striking subsection
			 (c).
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 with respect to a member of the Armed Forces whose discharge or release from
			 active duty service is anticipated on or after the date of the enactment of
			 this Act.
			
